PER CURIAM.
The defendant Thomas was convicted of armed robbery, La.R.S. 14:64, and sentenced to fifteen years at hard labor. We find no merit to the two assignments of error urged by him on his appeal:
(1) The trial court did not abuse its discretion in sustaining a state objection to a repetitious, somewhat confusing, and merely hypothetical question propounded by the defense in cross-examination of a state witness.
(2) We can find no error in the finding of the trial court that the defendant’s confession was freely and voluntarily made, based upon its reasonable evaluation of uncontra-dicted testimony as to the issue.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.